DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This Office Action is in response to the amendments and arguments filed on November 21, 2022 wherein claims 1-11 are currently pending and claims 12-15 are currently withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 102020751) in view of Irie et al (US 6,884,847).
With regards to claims 1 and 6, Wu teaches a polytetrafluoroethylene composition (page 1) that contains a polytetrafluoroethylene having a molecular weight between 1 million and 12 million (reading on high molecular weight) at a concentration of 150 parts in a composition having 162 parts (reading on 93%) and a hexafluorobutyl methacrylate at a concentration of 6 grams in a composition having 162 parts (reading on 4%) (page 2 example 2).
Wu does not teach the addition of the high temperature free radical initiation in an amount of 0.5 to 1.5%.
Irie teaches a fluorine-containing resin (abstract) that contains a crosslinking agent in the amount of 0.5 to 10 parts by weight in relation to 100 parts of the elastomer (column 7, lines 34-39).  Irie teaches the crosslinking agent to include 2,5-dimethyl-2,5-di(tbutylperoxy)hexane or 2,5-dimethyl-2,5-2,5-di(t-butylperoxy)-hexyne-3 (column 7, lines 40-49) (as applicants cited in the specification as reading on the claimed high temperature free radical initiator).  Irie teaches the motivation for using this crosslinker to be because when used coloring does not occur and the cured product exhibits transparency (column 7 line 64 to column 8 line 2).  Wu and Irie are analogous in the art of fluorine-containing resins.  In light of the discussion above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the crosslinking agent of Irie to the composition of Wu, thereby obtaining the present invention.
With regards to claim 2, Wu teaches the compounds to be added and mixed (page 2 example 1).
With regards to claim 3, Wu is silent on the specific gravity of the ptfe, however, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed compound having the same molecular weight, the claimed physical properties relating to the specific gravity are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 4, Wu teaches the fluorine containing monomer to be hexafluorobutyl methacrylate (page 2 example 1) having a molecular weight of 250.14.
With regards to claims 5, 7, and 8, the broadest reasonable interpretation of these claims do not require the presence of the compounds being limited, therefore, do not need to be met.
With regards to claim 9, Wu is silent on the use of the composition as a fluorine-containing super-oleophobic microporous membrane.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 10 and 11, Wu teaches the addition of tetrafluoropropanol at a concentration of 6 parts in a composition having 162 parts (page 2 example 1) (reading on a ratio of additive to the fluorine monomer of 1:1.


Response to Arguments
Applicant’s arguments, see pages 6-9, filed November 21, 2022, with respect to claims 4 and 5 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 4 and 5 with respect to 35 USC 112 has been withdrawn. 
Applicant’s arguments, see pages 6-9, filed November 21, 2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Irie et al (US 6,884,847).
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive.
Argument - Applicant argues that Wu teaches away from the addition of high temperature free radical initiator because it states that “no other heat sources or chemical initiators are required” (0014).
Response - The courts have stated that in order to be considered to be teaching away, the art needs to teach that the developments flowing from its disclosures are unlikely to produce the objective of the invention (See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1131-32 (Fed. Cir. 1994)).  Wu teaches that the initiator is not required but does not teach that the addition of one would harm the objectives of the invention.  Therefore, Wu does not teach away from the addition of another initiator.  Absent a showing of unexpected results for the addition of the initiator, the rejection stands as written above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763